Citation Nr: 1443051	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-02 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.

2.  Entitlement to an initial compensable rating for limitation of extension of the left thigh associated with left hip strain with degenerative changes.

3.  Entitlement to an initial compensable rating for limitation of flexion of the left thigh associated with left hip strain with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2011 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2014, the Veteran provided testimony at a Travel Board hearing.  The Veteran submitted additional evidence at the hearing along with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to a total rating for compensation based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board's review of the claims file reveals that additional RO action with respect to issues on appeal is warranted.

Major Depressive Disorder

The Board acknowledges that the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) in November 2013; however, the results of that examination are internally inconsistent, thereby rendering the examination inadequate for rating purposes.  In the regard, the Board notes that the examiner indicated that the Veteran suffered from a myriad of symptoms which consisted of the following:  depressed  mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long term memory; flattened affect; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; impaired impulse control; spatial disorientation; grossly inappropriate behavior; neglect of personal appearance and hygiene; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Although many of the symptoms reported were severe, the examiner assigned a Global Assessment Functioning (GAF) score of only 50 and concluded that the Veteran's condition was manifested by occupational and social impairment with reduced reliability and productivity.  

Essentially, the examiner did not provide any discussion of the range of symptoms provided above and the Board is unable to reconcile the inconsistencies that are present in the examination report.  Thus, another examination and medical opinion assessing the current nature, extent, and severity of the Veteran's major depressive disorder is necessary to make a determination in this case.  

Left Thigh

A review of the claims file reflects that a VA DBQ of the hip and thigh was most recently conducted in January 2013.  During the February 2014 Board hearing, it was maintained that the left hip/thigh symptoms had become worse since last evaluated.  Specifically, the Veteran testified that he experiences numerous spasms, constant instability, pain to touch and giving way of the left thigh.  Additionally, a November 2013 private treatment record reflects increased symptomatology of the left hip/thigh.  

A Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claims must be remanded in order to afford the Veteran a VA examination to determine the current severity of his left hip/thigh disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  Schedule the Veteran for an appropriate VA orthopedic examination to ascertain the severity of the Veteran's current left hip/thigh disability.  The entire claims file must be made available to and reviewed by the examiner.

The examiner must clarify the current severity of the Veteran's left hip/thigh disability, to include current range of motion findings and whether there is x-ray confirmation of arthritis.
 
The examiner is to discuss any associated limitation of motion, favorable ankylosis, intermediate or unfavorable ankylosis of the left hip.  In addition, the examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his left hip/thigh repeatedly over a period of time.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
 
2.  When the development requested above has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


